DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
3.	Claims 1-4, 8-12 are pending. Claims 1-4, 8-12 are under examination on the merits.  Claim 1 is amended. Claims 5-7 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 11-4, 8-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
6.	The information disclosure statement submitted on 05/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.      Claim 4 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 4, as written, depends from claim 1, which recites “wherein a dispersed particle size of the composite tungsten oxide fine particles is 1 nm or more and 200 nm or less”,  however, based on the content of the claim 1, the crystallite size of the composite tungsten oxide fine particles is 10 nm or more and 70 nm or less. Thus claim 4 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2015/0153478 A1, hereinafter “’478”) in view of Yonemushi et al. (JP 2004-352779 A, machine translation, hereinafter “’779”), and Sakai et al. (US Pub. No. 2017/0190593 A1, hereinafter “’’593”). 

Regarding claims 1-3,8: ‘478 teaches a near-infrared absorbing material fine particle dispersion (Page 3, [0043]), comprising: dispersing fine particles of an infrared-shielding material (Page 6, [0098]), in a medium such as polypropylene resin (Page 7, [0103]), the fine particles of the infrared-shielding material comprising: tungsten oxide fine particles expressed by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.20 ≤ x/y ≤  0.37, 2.2 ≤ z/y ≤ 3.0 such as 
Cs0.35 WO3 (Page 7, [0121]-[0122]; Page 9, [0149]; Page 16, [0244]), the dispersed particle size of the composite tungsten oxide fine particle is 100 nm or less (Page 9, [0153]), wherein the composite tungsten oxide fine particles comprise composite tungsten oxide fine particles, each particle having a hexagonal crystal structure (Page 10, [0161]-[0162]), and the surface of the composite tungsten oxide fine particle is coated with an oxide containing one or more kinds of elements selected from Si, Ti, Zr, and Al (Page 19, [0281]). ‘478 teaches the comp[osier oxide nanoparticles may be either crystalline or amorphous (Page 18, [0273]). ‘478 does not expressly teach i) modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less, and ii) a crystallite of the composite tungsten oxide fine particles is a single crystal, and an amorphous phase volume ratio is 50% or less in the composite tungsten oxide fine particles.
Referring to i), however ‘779 teaches a thermoplastic polyolefin resin composition (Page 6/19, [0016]) comprising modified polyolefin (Page 7/19, [0019]) modified with one or more kinds selected from maleic anhydride and carboxylic anhydride such as UMEX 1001 as the modified polyolefin in J103WB as polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less (Page 14/19, [0051]; Page 18/19, Table 2) with benefit of providing a thermoplastic resin composition having a uniform fine dispersion of a compound and improved mechanical properties such as flexural modulus. Since mechanical properties can be improved without using a fibrous reinforcing agent such as glass fiber, it is possible to obtain a composition suitable for a circulation society, such as excellent recyclability of resin, and is very useful industrially (Page 19/19, [0055]). Furthermore, the thermoplastic resin composition obtained may be molded by injection molding or hot press molding, and may be used for blow molding. Since the resulting molded article is excellent in appearance and excellent in mechanical characteristics, heat distortion resistance, and the like, it is suitably used, for example, in automobile parts, household electric product parts, household products, packaging materials, and other general industrial materials (Page 13/19, [0049]). 
Referring to ii), ‘593 teaches a composite tungsten oxide ultrafine particles having a single-phase crystal phase (i.e., an amorphous phase volume ratio is 0.0%  in the composite tungsten oxide fine particles), having the target composition and having a particle size of up to 100 nm (Page 1, [0007]), wherein the tungsten oxide fine particles expressed by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.001 ≤ x/y ≤  1,0, 2.2 ≤ z/y ≤ 3.0 (Page 1, [0006]) as heat ray shielding material (Page 1, [0002]) with benefit of providing a production method that makes it possible to produce tungsten complex oxide particles with a stable composition at low cost (Page 1, [0012]). 
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near-infrared absorbing material fine particle dispersion by ‘478, so as to include modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less as taught by ‘779, and would have been motivated to do so with reasonable expectation that this would result in providing a thermoplastic resin composition having a uniform fine dispersion of a compound and improved mechanical properties such as flexural modulus. Since mechanical properties can be improved without using a fibrous reinforcing agent such as glass fiber, it is possible to obtain a composition suitable for a circulation society, such as excellent recyclability of resin, and is very useful industrially (Page 19/19, [0055]). Further, the thermoplastic resin composition obtained may be molded by injection molding or hot press molding, and may be used for blow molding. Since the resulting molded article is excellent in appearance and excellent in mechanical characteristics, heat distortion resistance, and the like, it is suitably used, for example, in automobile parts, household electric product parts, household products, packaging materials, and other general industrial materials as suggested by ‘779 (Page 13/19, [0049]). 
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near-infrared absorbing material fine particle dispersion by ‘478, so as to include a crystallite of the composite tungsten oxide fine particles is a single crystal, and an amorphous phase volume ratio is 50% or less in the composite tungsten oxide fine particles as heat ray shielding material as taught by ‘593, and would have been motivated to do so with reasonable expectation that this would result in providing a production method that makes it possible to produce tungsten complex oxide particles with a stable composition at low cost as suggested by ‘593 (Page 1, [0012]). 

Regarding claim 4: ‘478 teaches the infrared absorbing material fine particles dispersion (Page 3, [0043]; Page 6, [0098]),  wherein a dispersed particle size of the composite tungsten oxide fine particles is 1 nm or more and 200 nm or less (Page 9, [0153]). 

Regarding claim 9: The disclosure of ‘478 in view of ‘779, and ‘593 is adequately set forth in paragraph above and is incorporated herein by reference. ‘478 teaches in order to disperse the fine particles in the substrate, the fine particles may be allowed to permeate from the surface of the substrate, or the substrate may be melted by heating above the melting point and the molten material is mixed with the fine particles. The resulting resin containing the fine particles is shaped into a film or a plate (board) and is used as the infrared-shielding material (Page 12, [0192]; Page 12, [0194]; Page 20, [0301]).
‘779 teaches the modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the near-infrared absorbing material fine particle dispersion is diluted and melt-kneaded with polypropylene resin or a heterogeneous thermoplastic resin having compatibility with polypropylene resin (Page 13/19, [0056]), and molded (Page12/19, [0045] into any one shape selected from a plate, a film, and a thin film (Page 13/19, [0049]). 

11.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2015/0153478 A1, hereinafter “’478”) in view of Yonemushi et al. (JP 2004-352779 A, machine translation, hereinafter “’779”), and Sakai et al. (US Pub. No. 2017/0190593 A1, hereinafter “’’593”) as applied to claim 1 above, and further in view of Kuno Hiroko (US Pub. No. 2006/0008639 A1, hereinafter “’639”).

Regarding claims 10-12: The disclosure of ‘478 in view of ‘779, and ‘593 is adequately set forth in paragraph 10 above and is incorporated herein by reference. ‘478 in view of ‘779, and ‘593 does not expressly teach a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material, a laminated structure for near-infrared absorption, comprising the near-infrared absorber present between two or more laminated plates selected from sheet glass, plastic plate, and plastic plate containing fine particles having near- infrared absorption function, and a laminated structure for near-infrared absorption, wherein the near-infrared absorber laminate is opposed to a laminated plate selected from sheet glass, plastic plate, and plastic plate containing fine particles having near-infrared absorption function, or is present between two or more laminated plates selected from sheet glass, plastic plate, and plastic plate containing fine particles having near-infrared absorption function.
	However, ‘639 teaches a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses (Page 1, [0008]), consisting of the heat shield layer, or in a form in which the heat shield layer has been laminated on the surface of a film- or board-like matrix material, or has been sandwiched between two of the matrix material (Page 1, [0012]; Page 4, [0037]). ‘639 teaches as the substrate resin that serves as a matrix for the heat shield layer, at least one resin is used which is selected from polyethylene resin, polyvinyl chloride resin, polypropylene resin, and polyester resin (Page 3, [0033]). The content of the heat shield filler uniformly dispersed in the heat shield layer can be varied depending on the thicknesses of heat shield layers to be formed, the thicknesses of matrix materials to be used for lamination where needed, and the optical characteristics and heat shielding characteristics to be targeted (Page 3, [0035]) with benefit of providing a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses, and which is excellent in weather resistance and capable of screening near-infrared light efficiently, while transmitting visible light to hold brightness as required (Page 1, [0008]).
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the composite tungsten oxide fine particles by ‘478, so as to produce a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material as taught by “639, and would have been motivated to do so with reasonable expectation that this would result in providing a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses, and which is excellent in weather resistance and capable of screening near-infrared light efficiently, while transmitting visible light to hold brightness as required as suggested by ‘639 (Page 1, [0008]).

12.	Claims 1-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemushi et al. (JP 2004-352779 A, machine translation, hereinafter “’779”) in view of Sakai et al. (US Pub. No. 2017/0190593 A1, hereinafter “’593”) or Liu et al. (Morphology and phase controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336, hereinafter “’001”).

	Regarding claims 1-4: ‘779 teaches a thermoplastic polyolefin resin composition (Page 6/19, [0016]) by finely dispersing a lamellar compound such as tungstates such as sodium tungstate (Page 8/19, [0025]) comprising modified polyolefin (Page 7/19, [0019]) modified with one or more kinds selected from maleic anhydride and carboxylic anhydride such as UMEX 1001 as the modified polyolefin in J103WB as polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less (Page 14/19, [0051]; Page 18/19, Table 2). ‘ 779 does not expressly teach a near-infrared absorbing material fine particles dispersion such as composite tungsten oxide fine particles by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.20 ≤ x/y ≤  0.37, 2.2 ≤ z/y ≤ 3.0, wherein a crystallite of the composite tungsten oxide fine particles is a single crystal, and an amorphous phase volume ratio is 50% or less in the composite tungsten oxide fine particles.
	However, ‘593 teaches a composite tungsten oxide ultrafine particles having a single-phase crystal phase (i.e., an amorphous phase volume ratio is 0.0%  in the composite tungsten oxide fine particles), having the target composition and having a particle size of up to 100 nm (Page 1, [0007]), wherein the tungsten oxide fine particles expressed by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.001 ≤ x/y ≤  1,0, 2.2 ≤ z/y ≤ 3.0 (Page 1, [0006]) as heat ray shielding material (Page 1, [0002]) with benefit of providing a production method that makes it possible to produce tungsten complex oxide particles with a stable composition at low cost (Page 1, [0012]). 
Alternatively, ‘001 teaches the morphology and phase controlled synthesis of obtaining pure hexagonal CsxWO3 crystals by solvothermal method and their optical properties (Page 329, Abstract, lines 1-5) as heat ray shielding material (Page 329, Ieft Col., Introduction, lines 1-9). ‘001 teaches the XRD patterns of CsxWO3 powders synthesized by solvothermal reaction in 42.9 vol.% water/ethanol mixed solvents at 200 °C for different times. It can be seen that the crystallinity increases with the increase of reaction time in Fig. 9 (i.e., read on crystallite of the composite tungsten oxide fine particles is a single crystal, and a volume ratio of an amorphous phase in the composite tungsten oxide ultrafine particles is less than 50%, Page 333, right Col., 2nd para, 1-4) for obtaining uniform hexagonal CsxWO3 products with small particle size (Page 332, left Col., Fig. 5), which is favorable for attaining higher visible transparency, and NIR shielding properties (Page 332, right Col., 3rd para, lines13-17) with benefit of providing the autoclave rotating during the reaction which is very helpful for decreasing the particle size, but is not very favorable for forming rod-like hexagonal CsxWO3 to some extent. In addition, the reaction solvent, autoclave rotating and Cs source have great effects on the optical absorption of CsxWO3 products as heat ray shielding material (Page 326, left Col., Conclusions, 2nd para, lines 1-13). 
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the tungstate fine particle dispersion by ‘779, so as to include a crystallite of the composite tungsten oxide fine particles is a single crystal, and an amorphous phase volume ratio is 50% or less in the composite tungsten oxide fine particles as heat ray shielding material as taught by ‘593, and would have been motivated to do so with reasonable expectation that this would result in providing a production method that makes it possible to produce tungsten complex oxide particles with a stable composition at low cost as suggested by ‘593 (Page 1, [0012]). 
In an analogous art of the near-infrared shielding ultrafine particle dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the tungstate fine particle dispersion by ‘779, so as to include a crystallite of the composite tungsten oxide fine particles is a single crystal, and a volume ratio of an amorphous phase in the composite tungsten oxide ultrafine particles is less than 50% for obtaining uniform hexagonal CsxWO3 products with small particle size, which is favorable for attaining higher visible transparency, and NIR shielding properties as taught by ‘001, and would have been motivated to do so with reasonable expectation that this would result in providing the autoclave rotating during the reaction which is very helpful for decreasing the particle size, but is not very favorable for forming rod-like hexagonal CsxWO3 to some extent. In addition, the reaction solvent, autoclave rotating and Cs source have great effects on the optical absorption of CsxWO3 products as heat ray shielding material as suggested by ‘001 (Page 326, left Col., Conclusions, 2nd para, lines 1-13). 
 
Regarding claim 9: ‘779 teaches the modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the near-infrared absorbing material fine particle dispersion is diluted and melt-kneaded with polypropylene resin or a heterogeneous thermoplastic resin having compatibility with polypropylene resin (Page 13/19, [0056]), and molded (Page12/19, [0045] into any one shape selected from a plate, a film, and a thin film (Page 13/19, [0049]). 

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yonemushi et al. (JP 2004-352779 A, machine translation, hereinafter “’779”) in view of Sakai et al. (US Pub. No. 2017/0190593 A1, hereinafter “’’593”) or Liu et al. (Morphology and phase controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336, hereinafter “’001”) as applied to claim 1 above, and further in view of 
Takeda et al. (US Pub. No. 2015/0153478 A1, hereinafter “’478”). 

	Regarding claim 8: The disclosure of ‘779 in view of ‘593 or ‘001 is adequately set forth in paragraph 12 above and is incorporated herein by reference. ‘779 in view of ‘593 or ‘001 does not expressly teach a surface of the composite tungsten oxide fine particles is coated with an oxide containing one or more kinds of elements selected from Si, Ti, Zr, and Al.
	However, ‘478 teaches a near-infrared absorbing material fine particle dispersion (Page 3, [0043]), comprising: dispersing fine particles of an infrared-shielding material (Page 6, [0098]), in a medium such as polypropylene resin (Page 7, [0103]), the fine particles of the infrared-shielding material comprising: tungsten oxide fine particles expressed by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.20 ≤ x/y ≤  0.37, 2.2 ≤ z/y ≤ 3.0 such as Cs0.35WO3 (Page 7, [0121]-[0122]; Page 9, [0149]; Page 16, [0244]), the dispersed particle size of the composite tungsten oxide fine particle is 100 nm or less (Page 9, [0153]), wherein the composite tungsten oxide fine particles comprise composite tungsten oxide fine particles, each particle having a hexagonal crystal structure (Page 10, [0161]-[0162]), and the surface of the composite tungsten oxide fine particle is coated with an oxide containing one or more kinds of elements selected from Si, Ti, Zr, and Al (Page 19, [0281]) with benefit of providing to improve the weather resistance of the infrared-shielding nanoparticles (Page 19, [0281]). 
In an analogous art of the near-infrared shielding ultrafine particle dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the tungstate fine particle dispersion by ‘779, so as to include teach a surface of the composite tungsten oxide fine particles is coated with an oxide containing one or more kinds of elements selected from Si, Ti, Zr, and Al as taught by ‘478, and would have been motivated to do so with reasonable expectation that this would result in providing to improve the weather resistance of the infrared-shielding nanoparticles as suggested by ‘478 (Page 19, [0281]). 

14.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemushi et al. (JP 2004-352779 A, machine translation, hereinafter “’779”) in view of Sakai et al. (US Pub. No. 2017/0190593 A1, hereinafter “’593”) or Liu et al. (Morphology and phase controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336, hereinafter “’001”) as applied to claim 1 above, and further in view of Kuno Hiroko (US Pub. No. 2006/0008639 A1, hereinafter “’639”).

Regarding claims 10-12: The disclosure of ‘779 in view of ‘593 or ‘001 is adequately set forth in paragraph 12 above and is incorporated herein by reference. ‘779 in view of ‘593 or ‘001 does not expressly teach a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material, a laminated structure for near-infrared absorption, comprising the near-infrared absorber present between two or more laminated plates selected from sheet glass, plastic plate, and plastic plate containing fine particles having near- infrared absorption function, and a laminated structure for near-infrared absorption, wherein the near-infrared absorber laminate is opposed to a laminated plate selected from sheet glass, plastic plate, and plastic plate containing fine particles having near-infrared absorption function, or is present between two or more laminated plates selected from sheet glass, plastic plate, and plastic plate containing fine particles having near-infrared absorption function.
	However, ‘639 teaches a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses (Page 1, [0008]), consisting of the heat shield layer, or in a form in which the heat shield layer has been laminated on the surface of a film- or board-like matrix material, or has been sandwiched between two of the matrix material (Page 1, [0012]; Page 4, [0037]). ‘639 teaches as the substrate resin that serves as a matrix for the heat shield layer, at least one resin is used which is selected from polyethylene resin, polyvinyl chloride resin, polypropylene resin, and polyester resin (Page 3, [0033]). The content of the heat shield filler uniformly dispersed in the heat shield layer can be varied depending on the thicknesses of heat shield layers to be formed, the thicknesses of matrix materials to be used for lamination where needed, and the optical characteristics and heat shielding characteristics to be targeted (Page 3, [0035]) with benefit of providing a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses, and which is excellent in weather resistance and capable of screening near-infrared light efficiently, while transmitting visible light to hold brightness as required (Page 1, [0008]).
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the composite tungsten oxide fine particles by ‘779, so as to produce a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material as taught by “639, and would have been motivated to do so with reasonable expectation that this would result in providing a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses, and which is excellent in weather resistance and capable of screening near-infrared light efficiently, while transmitting visible light to hold brightness as required as suggested by ‘639 (Page 1, [0008]).
Response to Arguments
15.	Applicant’s arguments with respect to claims 1-4, 8-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
09/09/2022